Citation Nr: 1138446	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer from May 1, 2008. 

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  During the pendency of the appeal, the RO evaluated the Veteran's residuals of prostate cancer as 20 percent disabling, effective from May 2008.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran testified that he intended to pursue a claim for entitlement to service connection for alcohol abuse secondary to PTSD.  (See Board hearing transcript, page 28.)  As the Veteran stated that he intended to pursue a claim, the Board need not refer the matter.  

This matter was previously before the Board in February 2011 and was remanded to provide the Veteran with a Board hearing, which has been accomplished.  It has now returned to the Board for further appellate consideration. 

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

On August 12, 2011, prior to the promulgation of a decision in the appeal, the Veteran, at a videoconference Board hearing, indicated that he wished to withdraw his appeal as to entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer from May 1, 2008. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer from May 1, 2008 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in an appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer from May 1, 2008.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal of entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of prostate cancer from May 1, 2008 is dismissed.


REMAND

The Veteran was afforded a January 2008 VA examination on the issue of his PTSD.  The January 2008 VA examination report reflects that the Veteran reported that had been to the Saginaw VA clinic, a "few times" for his PTSD.  The claims file contains a November 2007 VA record which notes it is the Veteran's first session after a referral for PTSD services.  The Veteran, in his February 2009 VA Form 9, stated that he was seeing a therapist twice a month and another individual once a month, both at a Saginaw VA facility.  At the August 2011 Board hearing, the Veteran testified that he believed that he was seen monthly in 2008, and was currently being seen monthly.  The most recent VA medical record, with regard to PTSD, is from January 2008.  The Board finds that all pertinent VA medical records, if any, should be associated with the claims file. 

In a statement dated in December 2009, the Veteran's accredited representative argued that the VA examination was inadequate due to possible incompleteness.  The Veteran testified at an August 2011 videoconference Board hearing that he did not believe that the VA examination was based on an accurate description of his symptoms. (See Board hearing transcript, page 31.)  Based on the Veteran's assertions, and the length of time since the last VA examination, the Board finds that another VA examination is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA medical treatment facility in which he was treated for PTSD, and to identify all dates and places of VA treatment.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain all pertinent records, not already associated with the claims file, to include VA medical records from the Saginaw VAMC from January 2007 to present.  

2.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected PTSD.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The claims folder must be made available to the examiner in conjunction with the examination.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


